DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                Examiner Notes
1.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (CN206540974 with English translation; hereinafter “Xiong”).
        Regarding claim 1, Xiong discloses a method for monitoring electrical power in a high-speed rail traction power supply system (From Fig. 1, an electric energy quality test system for  the object under test such as a substation in a power system or a locomotive in a traction power supply system; see paragraph [0049]), comprising:          collecting voltage and current analog signals from the power supply system (using a voltage collection module 122 and a current collection module 121; see paragraph [0058]), and converting the voltage and current analog signals into voltage and current digital signals (using an analog-to-digital conversion module 133; see [0062, 0065]);          obtaining, by a processing unit (a data processing module 130; see [0049]), the digital signals and a transfer command (executed by software commands stored in the memory 131);        compressing, by the processing unit, the digital signals to digital signal frames according to the transfer command (a processor 132 implements to compress the digital information by executing the executable commands in the memory 131; see [0062-63]); and          constructing a data link (a transmission link for transferring and receiving data between the processor and the memory) between the processing unit and a storage unit and transmitting the compressed digital signal frame to the storage unit (The memory 131 is electrically connected with the processor132  to store the electrical energy data obtained after processing by the
processor 132).          

Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.     Claims are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Merugu et al. (US Pat. 8983790; hereinafter “Merugu”).
        Regarding claim 2, Xiong discloses a method of claim 1, except for explicitly specifying that wherein the compression of the digital signals comprises using, by the processing unit, a run-length encoding algorithm to compress the digital signals to a plurality of digital signal frames.          Merugu discloses the compression of digital signals comprises a run-length encoding algorithm to compress the digital signals to a plurality of digital signal frames (see col. 3 lines 60-67).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the system of Xiong by having the compression of digital signals comprises a run-length encoding algorithm to compress the digital signals to a plurality of digital signal frames as taught by Merugu in order to meet the system design ad specification requirement.
        Regarding claim 3, Xiong and Merugu disclose the method of claim 2, wherein the construction of the data link between the processing unit and the storage unit comprises: transmitting, by the processing unit, a set decoding information corresponding to a set encoding information to the storage unit; and decoding, by the storage unit, compressed digital signal frames received from the processing unit with the set decoding information (see col. 4 lines 53-67 of Merugu).



Allowable Subject Matter
6.      Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Claims 1-2 are objected to as being dependent upon a rejected base claim, but  would be 

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Bae et al. (US. Pub. 2005/0127891) discloses an apparatus with storage for measuring stray currents from subway rails and power line (see specification for more details).

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
11/16/2021